Title: Thomas Jefferson to Peter Laporte, 4 June 1819
From: Jefferson, Thomas
To: Laporte, Peter


          
            Sir
             Monticello June 4. 19.
          
          In answer to your request to be informed of the particular style of dieting the Students which would be approved by the visitors of the University, I can only say that, the University not being yet in action, nor the Hotels for boarding houses in readiness which will be at their disposal, no style of dieting has been agreed on: but if I may judge form a judgment from the conversations we have had on the subject I think something like the following course will meet their approbation.
          for breakfast. wheat or cornbread, at the choice of each particular, with butter, and milk, or Coffee-au-lait, at the choice of each. no meat.
          for dinner. a soup, a dish of salt meat, a dish of fresh meat, & as great a variety of w vegetables well cooked as you please.
          for supper. corn or wheat bread at their choice, & milk, or Coffee-au lait, also at their choice. but no meat.
          their drink at all times water, a young stomach needing no stimulating drinks, and the habit of using them being dangerous.
          and I should recommend as late a dinner as the rules of their school will admit.
          no game of chance to be permitted in the house.
           Th: Jefferson
         